Citation Nr: 0205549	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  99-05 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
psychophysiologic gastrointestinal reaction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from March 1944 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating action by the 
Baltimore, Maryland, RO that denied an evaluation in excess 
of 10 percent for the veteran's psychophysiologic 
gastrointestinal reaction.  The Board remanded this case in 
June 2000 for further development that has now been 
completed.  This case is before the Board for further 
appellate consideration at this time.  


FINDING OF FACT

The veteran's psychophysiologic gastrointestinal disability 
is predominantly productive of psychiatric dysfunction with 
mild symptoms, which would decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
psychophysiologic gastrointestinal reaction have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.2, 4.7, 
4.126(d), 4.130, Diagnostic Code 9410 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100 et. 
seq. (West 1991 & Supp. 2001).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The veteran and his representative have been informed of the 
laws and pertinent regulations governing his claim for an 
increased rating for his psychophysiologic gastrointestinal 
reaction in a statement of the case dated in February 1999 
and in a supplemental statement of the case dated in 
September 2001.  These documents informed him of the criteria 
for a higher evaluation, and thereby advised him of the 
evidence needed to substantiate the claim.

In addition, the clinical record concerning the claim for an 
increased rating for the veteran's psychophysiologic 
gastrointestinal reaction addressed in this decision includes 
two VA psychiatric examinations, including a recent VA 
psychiatric examination obtained pursuant to the Board's 
remand of this case in June 2000.  Recent VA clinical records 
have also been obtained pursuant to the June 2000 Board 
remand.  Thus the evidentiary record in this case now appears 
to be complete, and there is no indication that significant, 
relevant evidence is available, but has not been considered.  
Therefore, no further evidentiary development appears to be 
necessary in regard to the veteran's claim for entitlement to 
an increased rating for his service connected 
psychophysiologic gastrointestinal reaction.  

In view of the above, the Board concludes that no further 
action by the RO is necessary under the VCAA in regard to 
this issue which is now before the Board for further 
appellate consideration.  The Board will therefore proceed to 
consider the merits of this claim on the basis of the 
evidence currently of record.  

I.  Factual Background

Review of the service medical records reveals that the 
veteran was hospitalized during service for an anxiety 
neurosis with symptoms that included hysteria, stomach 
cramps, fits and nervousness.  The veteran was discharges 
from the service due to this disorder.  In a rating decision 
of January 1946, service connection was granted for an 
anxiety reaction manifested by gastrointestinal disorder, 
tenseness, tremulousness, and headaches following concussion 
and combat fatigue.  A 50 percent evaluation was assigned for 
this disability, effective November 24, 1945, the date of the 
veteran's discharge from service.  

Following a VA medical examination in November 1946, a rating 
action of December 1946 reduced the evaluation for the 
veteran's service connected psychiatric disorder to 
noncompensable, effective February 2, 1947.  In a November 
1954 rating action, the RO increased the evaluation for the 
psychiatric disability to 10 percent disabling, effective 
April 26, 1954.  In a rating decision dated in May 1959, the 
evaluation was again reduced to noncompensable, effective 
July 15, 1959.  In a rating decision of January 1963, the RO 
increased the rating for the psychiatric disability to 10 
percent, effective August 3, 1962.  The 10 percent rating has 
been confirmed and continued by subsequently rating actions, 
and by a Board decision in February 1977.  

On a VA examination in August 1989, it was reported that the 
veteran underwent a cholecystectomy for gallstones in 1978. 

During VA outpatient treatment in September 1997, the veteran 
complained of stomach cramps of two weeks duration and an 
inability to move his bowels.  The veteran gave a history of 
ulcer disease since the early 1950s.  (The clinical record 
contains no clinical findings of peptic ulcer disease.)  An 
upper gastrointestinal series showed diverticulum in the 
descending colon, but was otherwise negative.  There were 
incidental surgical clips in the right upper quadrant.  
Fluoroscopic and radiographic studies of the esophagus were 
negative.  

On VA psychiatric examination conducted in May 1998, it was 
reported that the veteran was not getting treatment for his 
service connected psychophysiologic gastrointestinal 
reaction, although he was provided antacids at a VA medical 
facility several times a year for his stomach complaints.  It 
was reported that the veteran lived alone, but frequently 
visited his son who lived a few blocks away.  On evaluation, 
it was reported that there was no evidence of psychotic 
thinking.  His sleep was said to be undisturbed and he was 
neither homicidal nor suicidal.  Personal hygiene was good.  
No memory loss was noted and there were no obsessive 
complaints.  The examiner stated that he had reviewed the 
claims folder and could find nothing that suggested that the 
veteran's condition had worsened.  

VA outpatient treatment records reflect occasional treatment 
during 1999 and 2000 for complaints of dyspepsia/epigastric 
pains without weight loss.  In March 1999, it was noted that 
the veteran was negative for depression.  When seen later in 
March 1999, the veteran said that he had abdominal cramps and 
occasional diarrhea and indigestion ever since his discharge 
from service.  A history of peptic ulcer disease was 
reported, but the veteran was currently under no treatment.  
He had been taking Pepcid in the past that had not been 
helpful.  Evaluation revealed the abdomen was soft and 
nontender.  The veteran was described as well built and well 
nourished.  His weight was 208 pounds.  

During VA outpatient treatment in June 1999 the veteran said 
that his abdominal pain had not been improved by medication 
provided on his last visit.  He denied vomiting and black 
stools, but he complained of heartburn symptoms.  Evaluation 
of the abdomen revealed epigastric tenderness.  In September 
1999 it was reported that the veteran had a diagnosis of 
neurotic stomach.  At that time the veteran was seen with 
complaints of heartburn and acid regurgitation.  It was 
reported that a recent upper gastrointestinal series did not 
show signs of reflux.  Evaluation revealed mild tenderness 
over the umbilical area.  The veteran was found to be 
positive for H-pylori enzymes.  

On a November 1999 VA educational assessment, it was noted 
that the veteran could follow directions and did not have any 
cognitive limitations affecting his learning ability.  
Similar findings were reported on a subsequent assessment.  
During VA outpatient treatment in December 1999, the veteran 
complained of continuing epigastric pains and symptoms of 
indigestion with occasional vomiting.  There was no 
hematemesis and no melena. Mild epigastric tenderness was 
reported.  The assessment was history of peptic ulcer 
disease/epigastric pains.  

During VA outpatient treatment in March 2000 the veteran 
complained of abdominal pain occurring about 30 minutes after 
meals.  The pain was said to have a burning quality about it.  
He also reported a lot of reflux symptoms with belching and a 
sour taste.  The veteran reported nocturnal symptoms that 
would wake him up with pain and discomfort.  He had not lost 
any weight and he denied any history of ulcers in the past.  
On evaluation the veteran was described as obese.  He had 
some mild epigastric tenderness on deep palpation.  The 
veteran was counseled on lifestyle modifications such as 
avoiding heavy meals before bedtime and elevating his head 
while sleeping.  

While being treated as an outpatient by the VA in April 2000, 
the veteran indicated that he had pain in the periumbilical 
area and indicated that he sometimes had epigastric pain as 
well.  He denied nausea, vomiting, dysphagia, or dark stools.  
He also complained of anxiety attacks, off and on, as well as 
trouble sleeping.  He said that his anxiety attacks caused 
him to have more epigastric pain.  Epigastric tenderness was 
reported on evaluation.  

In May 2000, it was reported that the veteran had reflux 
disease.  He was again counseled about lifestyle 
modification.  It was recommended that he undergo an 
esophagogastrodudenoscopy and a laparoscopic fundoplication, 
but the veteran refused saying that he had been living with 
this condition for 50 years.  

On VA psychiatric examination in August 2000, the veteran 
gave a history of significant gastrointestinal problems since 
World War II.  It was noted that he was said to have reflux 
disease during treatment in June 2000 and his symptoms were 
described as poorly controlled by Prevacid.  The veteran's 
gastrointestinal symptoms were noted to occur throughout the 
day, after meals, and especially at night when he laid down.  
The veteran reported that he was sometimes awakened by 
regurgitation of food.  It was also noted that the veteran 
had reported that he frequently vomited during the night.  
The examiner noted that there was no corroborating evidence 
of these symptoms.  It was also noted that the veteran had 
been counseled about life style changes to ameliorate his 
gastrointestinal symptoms, but he had not change his habits.  

During the examination, the veteran said that he had a labile 
mood and sometimes became depressed.  He said that his 
appetite was "pretty good" and he said that his mood was 
fair.  He denied concentration problems and also denied 
suicidal or homicidal ideation or plans.  He said that he had 
few friends, but did spend time with his children and lived 
with a son.  He said that he had a nervous condition that was 
usually associated with his stomach complaints.  The veteran 
was described as well nourished and slightly obese.  

It was noted during the examination that the veteran had a 
neurotic stomach disorder.  The veteran was reported to be 
neatly and appropriately dressed.  His thoughts were notable 
for being focussed on his gastrointestinal complaints, but he 
also complained of nervousness, without any specific symptoms 
that his nervousness entailed.  There was no evidence of 
delusions, auditory or visual hallucinations or any other 
psychotic symptoms.  Judgment seemed fair.  Insight was poor.  
The assessment on Axis I was apparent symptoms of a nervous 
disorder, not otherwise specified due to esophageal reflux 
disease.  The current global assessment of function (GAF) 
score was 65.  

II.  Legal Analysis

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran's disability is currently rated under the 
criteria for "other and unspecified neurosis."  38 C.F.R. 
§ 4.130, Diagnostic Code 9410.  Under the general rating 
formula for mental disorders, applicable to rating neuroses, 
a 10 percent evaluation is assigned for a psychophysiologic 
gastrointestinal reaction if there is occupational and social 
impairment resulting from mild or transient symptoms with 
decreased work efficiency and decreased ability to perform 
occupational tasks only during periods of stress; or if 
symptoms are controlled by medication.  

A 30 percent evaluation is assigned for symptomatology 
resulting in occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks  (although 
generally functioning satisfactorily, with routine behavior, 
self care and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep disturbance, and mild 
memory loss (such as forgetting name, directions, and recent 
events).  38 C.F.R. § 4.130.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings; nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2001).  

Although the veteran has not been found to have hiatal 
hernia, his gastrointestinal complaints seem to be most 
closely analogous to those listed under the criteria for 
rating hiatal hernia.  Diagnostic Code 7346 provides that 
hiatal hernia manifested by persistently recurrent epigastric 
distress, with dysphagia, pyrosis and regurgitation, 
accompanied by substernal arm or shoulder pain productive of 
considerable impairment of health warrants a 30 percent 
evaluation.  With tow or more of the symptoms for the 30 
percent evaluation of less severity, a 10 percent evaluation 
is provided.  38 C.F.R. § 4.114 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition (see 38 C.F.R. § 4.14).  38 C.F.R. § 4.126(d) 
(2001).  

The evidence shows that the psychiatric aspects of the 
veteran's psychophysiologic gastrointestinal disability are 
more disabling than the gastrointestinal (physical) aspects.  
Symptoms of an anxiety disorder have been noted that include 
anxiety, general nervousness, depression, impaired insight, 
and sleeping difficulties.  The veteran's service connected 
disorder has also been recently described as a "neurotic 
stomach disorder."

While the veteran has been seen on several occasions in 
recent years with gastrointestinal complaints, these symptoms 
tend to be vaguely and variously described with occasionally 
contradictory reports of symptoms and medical history, such 
as, for example, the varying history of peptic ulcer disease 
(not shown by the record) and the veteran's occasional 
history of vomiting interspersed with a history denying this 
particular symptom.  In addition, the veteran's weight has 
tended to be stable, and recent evaluations of the veteran's 
gastrointestinal complaints have generally been negative, 
except for findings of slight epigastric tenderness and 
subjective complaints.  It is true that the veteran has 
recently been given an assessment of reflux disease due to 
his complaints of regurgitation.  However, a recent upper 
gastrointestinal study showed no evidence of reflux.  

The veteran would not be entitled to a higher evaluation on 
the basis of his gastrointestinal disorder.  Examinations 
have shown him to be well nourished, even obese, and there is 
no other evidence of considerable impairment of health.  Thus 
he would not meet the criteria for an evaluation in excess of 
10 percent under Diagnostic Code 7346.

Even though the psychiatric aspects of the veteran's 
psychophysiologic gastrointestinal disability predominate, 
the evidence of record does not show that this disorder is 
more than 10 percent disabling at present.   While the 
veteran has reported occasional depression and anxiety with 
sleep disturbance on his most recent VA examination, panic 
attacks are not demonstrated by the evidence, and the 
veteran's concentration appears to be normal.  There is no 
evidence of memory loss demonstrated in the recent record.  

The GAF score of 65 contemplates a person with some mild 
symptoms or some difficulty in social occupation, or school 
functioning, but who is generally functioning pretty well and 
has some meaningful interpersonal relationships.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (2001).  Given the mild level of 
psychiatric symptomatology, and the fact that he does not 
meet the criteria for a higher evaluation based on 
gastrointestinal disability, the Board finds that the 
evidence is against the grant of a higher evaluation for 
psychophysiologic gastrointestinal reaction.


ORDER

An evaluation in excess of 10 percent for the veteran's 
psychophysiologic gastrointestinal reaction is denied.  

		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

